DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 34-50) in the reply filed on 10/14/2022 is acknowledged. Claims 51-54 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group of Invention, there being no allowable generic or linking claim. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Status of Claims
	Claims 34-54 are pending in the application. 
	As of the election filed 10/14/2022, Applicant elects Group I, drawn to claims 34-50. Accordingly, claims 51-54 are withdrawn as being drawn to a non-elected Group of Invention. Furthermore, claims 1-33 were previously canceled. 
	Accordingly, claims 34-50 are currently under examination. 


Claim Objections
Claims 35-50 are objected to because of the following informalities:  
Independent claim 34 recites “A method of determining a location of an optical fibre” in line 1. Each of dependent claims 35-50 recites “A method according to…” in their respective preambles. While Examiner recognizes that the dependent claims are referring to the claim number listed after the words “according to,” Examiner respectfully suggests amending the preamble of each of the dependent claims to instead recite “The method according to…” to clarify that dependent claims refer to the method introduced in the independent claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 37 recites the limitation "to determine a location of the optical fibre" in line 3. Claim 37 is dependent on independent claim 34. Independent claim 34 recites “determining a location of the optical fibre” in line 11. As currently claimed and disclosed, one of ordinary skill in the art would not be apprised of the metes and bounds of what the claim requires or excludes because it is indeterminate whether the “location” recited in claim 37 refers to the same “location” introduced in the independent claim, or if this is a new, separate location. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 34-38, 40, and 42-43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kleinerman (US 5696863 A, hereinafter "Kleinerman").

	Regarding claim 34, Kleinerman discloses: 
A method ("methods and devices for the remote sensing of physical variables with fiber optic systems" Kleinerman: Col. 1, lines 24-26) of determining a location of an optical fibre ("time of arrival at the photodetectors of the optical pulses generated at any point along the fiber, relative to the time of generation of the interrogating light pulse at the light source, defines the location along the fiber where the optical pulses are generated" Kleinerman: Col. 17, lines 45-50) positioned at least partially inside a scattering medium (“illumination of the biological tissue surrounding the probe” Kleinerman: Col. 45, lines 50-51), the method comprising the steps of:
transmitting pulsed light into a proximal end of the optical fibre ("end into which interrogating light is launched (injected) is the proximal end" Kleinerman: Col. 6, lines 9-10) such that the pulsed light is guided along the optical fibre (“light-guiding regions of an optical fiber” Kleinerman: Col. 1, lines 27-28) and emitted from the optical fibre into the scattering medium ("through the optical fiber coupler 12, into the temperature-sensing fiber 13. At any point along the fiber, each interrogating light pulse produces a fluorescence light pulse" Kleinerman: Col. 17, lines 25-28);
receiving, by a detector positioned outside the scattering medium, photons of the pulsed light ("light pulses and the reference pulses are transmitted by the optical fiber to the electro-optical unit and, through optical coupler 12 and fiber segments 14 and 15, to photodetectors 16 and 17" Kleinerman: Col. 17, lines 38-41) that have passed through the scattering medium from the optical fibre ("light deflected out of the core into region 3A' arrives at the photodetector 16A at the distal fiber end after a resolvable interval t following the arrival of the interrogating light pulses carried by the fiber core. This interval identifies the location at which the deflection occurred" Kleinerman: Col. 26, lines 32-37);
producing, by the detector, signals corresponding to the received photons ("real time collection, storing and integration of the electrical signals produced by each and all photons or group of photons per signal pulse arriving at the photodetector" Kleinerman: Col. 50, lines 15-18);
receiving, by a processor, the signals from the detector ("microprocessor processes the signals from both photodetectors" Kleinerman: Col. 46, lines 34-35);
selecting, by the processor, signals corresponding to some of the received photons (“separating, measuring and ratioing by simple means the electrical signals generated at the photodetection station by both the signal beam and the reference beam” Kleinerman: Col. 4, lines 11-13), wherein the selecting is based on a time of arrival of the received photons ("light thus coupled at any point along the fiber will then arrive at the fiber distal end after a resolvable interval t following the arrival of the pulse propagating along core A. This interval identifies the location along the fiber under the action of the force" Kleinerman: Col. 32, line 66 - Col. 33, line 3); and
	determining a location of the optical fibre based on the selected signals ("time of arrival at the photodetectors of the optical pulses generated at any point along the fiber, relative to the time of generation of the interrogating light pulse at the light source, defines the location along the fiber where the optical pulses are generated" Kleinerman: Col. 17, lines 45-50).

	Regarding claim 35, Kleinerman discloses: 
A method according to claim 34, as described above. 
Kleinerman further discloses: 
wherein the selecting of the signals comprises selecting signals having a time of arrival within a time interval ("light deflected out of the core into region 3A' arrives at the photodetector 16A at the distal fiber end after a resolvable interval t following the arrival of the interrogating light pulses carried by the fiber core. This interval identifies the location at which the deflection occurred" Col. 26, lines 32-37).

Regarding claim 36, Kleinerman discloses: 
A method according to claim 34, as described above. 
Kleinerman further discloses: 
wherein the scattering medium comprises human or animal tissue or fluids ("homogeneous illumination of the biological tissue surrounding the probe" Kleinerman: Col. 45, lines 49-51).

Regarding claim 37, Kleinerman discloses: 
A method according to claim 34, as described above. 
Kleinerman further discloses: 
the scattering medium comprises at least part of a human or animal body ("homogeneous illumination of the biological tissue surrounding the probe" Kleinerman: Col. 45, lines 49-51), and 
the processor is configured to determine a location of the optical fibre in said human or animal body ("Location information can be obtained by standard OTDR techniques, from the time of arrival of the fluorescence light pulses at the electro-optic unit, relative to the time of launching of the interrogating light pulse into the fiber" Kleinerman: Col. 16, lines 18-21).

Regarding claim 38, Kleinerman discloses: 
A method according to claim 34, as described above. 
Kleinerman further discloses: 
wherein the determining of the location of the optical fibre based on the selected signals comprises: forming an image ("an infrared image focused on the film will generate an image having the wavelengths of the fluorescent dye" Kleinerman: Col. 51, lines 34-36) using the selected signals (“transmission of signals from electronic sensors on a continuous optical fiber length” Kleinerman: Col. 7, lines 12-13), and determining the location of the optical fibre based on the image ("intensities and the time characteristics of these luminescence signals define both the location along the fiber where the sensor is located" Kleinerman: Col. 39, lines 53-56).

Regarding claim 40, Kleinerman discloses: 
A method according to claim 34, as described above. 
Kleinerman further discloses: 
wherein the optical fibre is configured to transmit the pulsed light into the scattering medium from a distal tip of the optical fibre ("launching interrogating light pulses with a duration typically of the order of nanoseconds (ns) into the fiber core, and measuring the intensity of the Rayleigh-backscattered light pulses as a function of fiber distance from the fiber tip at which the interrogating light pulses were launched" Kleinerman: Col. 20, lines 54-59; "one injects into the same fiber core, but at the distal end, a continuous, moderate power (<25 mW) laser beam from a Nd(III)-doped glass fiber laser 25 pumped by a laser diode 26" Kleinerman: Col. 30, lines 40-42) and/or through at least part of a side of the optical fibre.

Regarding claim 42, Kleinerman discloses: 
A method according to claim 34, as described above. 
Kleinerman further discloses: 
wherein the pulsed light comprises narrow band laser light ("single light source, whether this be a broad band or a narrow band or monochromatic source" Kleinerman: Col. 4, lines 7-9).

Regarding claim 43, Kleinerman discloses: 
A method according to claim 34, as described above. 
Kleinerman further discloses: 
further comprising filtering the received photons using a filter (“optical filters” Kleinerman: Col. 17, lines 44-45), wherein the filter is configured to transmit photons at a wavelength of the pulsed light ("wavelength-selective optical filters" Kleinerman: Col. 2, lines 22-23).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 39 and 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Kleinerman as applied to claim 34 above, and further in view of Tang et al. (US 2014/0299751 A1, hereinafter "Tang").

Regarding claim 39, Kleinerman discloses: 
A method according to claim 34, as described above. 
Kleinerman is not relied on for teaching: 
wherein the selecting comprises selecting signals corresponding to at least one of ballistic photons or snake photons.
However, in a similar invention in the same field of endeavor, Tang teaches a method of “detecting single photons for medical diagnostics” (Tang: [0071]) including “collecting transmitted or reflected light from a tissue or sample” (Tang: [0071]), and further teaches: 
wherein the selecting comprises selecting signals corresponding to at least one of ballistic photons ("detectors to observe ballistic photon transport" Tang: [0119]) or snake photons.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fiber optic sensing system disclosed by Kleinerman, by including the systems for single photon detection as taught by Tang. One of ordinary skill in the art would have been motivated to make this modification because of the "need in the art for improved devices and systems for single photon detection" (Tang: [0007]). Furthermore, one of ordinary skill in the art would have been motivated to make this modification because the "detector designs optimized for high detection efficiency, low dark count rate, and high timing accuracy" (Tang: [0116]). 

Regarding claim 45, Kleinerman discloses: 
A method according to claim 34, as described above. 
Kleinerman is not relied on for teaching: 
wherein the detector comprises a single-photon detector.
However, in a similar invention in the same field of endeavor, Tang teaches a method of “detecting single photons for medical diagnostics” (Tang: [0071]) including “collecting transmitted or reflected light from a tissue or sample” (Tang: [0071]), and further teaches: 
wherein the detector comprises a single-photon detector ("FIG. 13A depicts the setup for the ballistic photon transport measurement with single photon detectors" Tang: [0026]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fiber optic sensing system disclosed by Kleinerman, by including the systems for single photon detection as taught by Tang. One of ordinary skill in the art would have been motivated to make this modification because of the "need in the art for improved devices and systems for single photon detection" (Tang: [0007]). Furthermore, one of ordinary skill in the art would have been motivated to make this modification because the "detector designs optimized for high detection efficiency, low dark count rate, and high timing accuracy" (Tang: [0116]). 

Regarding claim 46, Kleinerman discloses: 
A method according to claim 34, as described above. 
Kleinerman is not relied on for teaching: 
wherein the single-photon detector comprises at least one SPAD (single photon avalanche diode).
However, in a similar invention in the same field of endeavor, Tang teaches a method of “detecting single photons for medical diagnostics” (Tang: [0071]) including “collecting transmitted or reflected light from a tissue or sample” (Tang: [0071]), and further teaches: 
wherein the single-photon detector comprises at least one SPAD (single photon avalanche diode) ("linear detectors, for example, p-i-n or avalanche photodiodes (APDs)" Tang: [0157]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fiber optic sensing system disclosed by Kleinerman, by including the systems for single photon detection as taught by Tang. One of ordinary skill in the art would have been motivated to make this modification because of the "need in the art for improved devices and systems for single photon detection" (Tang: [0007]). Furthermore, one of ordinary skill in the art would have been motivated to make this modification because the "detector designs optimized for high detection efficiency, low dark count rate, and high timing accuracy" (Tang: [0116]). 

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Kleinerman as applied to claim 38 above, and further in view of Weiss (US 7329857 B1, hereinafter "Weiss") and Venkatachalam (CN 1769838 A, hereinafter "Venkatachalam").

Regarding claim 41, Kleinerman discloses: 
A method according to claim 38, as described above. 
Kleinerman is not relied on for teaching: 
wherein the optical fibre is configured to transmit the pulsed light into the scattering medium through at least part of a side of the optical fibre, and the determining of the location of the optical fibre comprises applying shape-based image processing techniques to the image to determine a location of at least part of the side of the optical fibre.
However, in a similar invention in the same field of endeavor, Weiss teaches “a side-emitting fiber optic position sensor and method of determining an unknown position of an object by using the sensor” (Weiss: Abstract), and further teaches:
 wherein the optical fibre is configured to transmit the pulsed light into the scattering medium through at least part of a side of the optical fibre (“side-emitting fiber optic position sensor” Weiss: Abstract), and the determining of the location of the optical fibre to determine a location of at least part of the side of the optical fibre (“determining an unknown position of an object by using the sensor” Weiss: Abstract). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fiber optic sensing system disclosed by Kleinerman, by including the side-emitting fiber optic position sensor as taught by Weiss. One of ordinary skill in the art would have been motivated to make this modification because "sensors based on the use of fiber optics would be an attractive choice because they would introduce no electrical energy, be insensitive to electromagnetic interference, have few moving parts (if any), and could provide continuous measurements" (Weiss: Col. 1). 

The combination of Kleinerman and Weiss is not relied on for teaching: 
applying shape-based image processing techniques to the image. 
However, in a similar invention in the same field of endeavor, Venkatachalam teaches a filtering method using high precision machine vision measuring and filtering image operation, and further teaches: 
applying shape-based image processing techniques to the image (“image processing algorithm of the invention, i.e., shape-based image processing method” Venkatachalam: Fig. 5 and corresponding paragraphs of the specification). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fiber optic sensing system disclosed by Kleinerman, by including the shape-based imaging processing method as taught by Venkatachalam. One of ordinary skill in the art would have been motivated to make this modification “so that the operator can qualitatively or quantitatively evaluated according to a set of shape based filtering parameter obtained by filtering the edge image, and based on this evaluation, accept or change the filter parameter” (Venkatachalam: Fig. 5 and corresponding paragraphs of the specification). 

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Kleinerman as applied to claim 34 above, and further in view of Fontenot et al. (US 2002/0099293 A1, hereinafter "Fontenot").

Regarding claim 44, Kleinerman discloses: 
A method according to claim 34, as described above. 
Kleinerman is not relied on for teaching: 
	further comprising illuminating, with light having a wavelength spectrum that does not include a wavelength of the pulsed light, an environment in which the scattering medium is placed.
However, in a similar invention in the same field of endeavor, Fontenot teaches “methods and apparatus for transillumination of various parts of a living body” (Fontenot: [0002]), and further teaches: 
	further comprising illuminating, with light having a wavelength spectrum that does not include a wavelength of the pulsed light, an environment in which the scattering medium is placed (“alternates energization of the light sources 2 and 18 so that the catheter light is on when the endoscope light source 2 is off and vice versa” Fontenot: [0051]). 
	In Fig. 1 of Fontenot, the fiber optic light guide 17 is inserted into the scattering medium and emits pulsed light from its distal end (“catheter 16 is inserted into the ureter and a fiber optic light guide 17 is inserted into the catheter and may be conditioned to emit infrared energy in all directions” Fontenot: [0047]). In addition to the fiber optic light guide 17 emitting infrared energy, there is also an endoscope including a laparoscopic visible light source 2 (“laparoscopic visible light source 2” Fontenot: [0044]). As shown in Fig. 1, the endoscopic light source 6 is illuminating the environment in which the scattering medium is placed, and the endoscopic light source is illuminating light having a wavelength spectrum (visible light) that does not include the wavelength of the pulsed light of the fiber optic light guide 17 (infrared light). Accordingly, Fontenot teaches this limitation of claim 44. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fiber optic sensing system disclosed by Kleinerman, by including the methods and apparatus for transillumination of various parts of a living body as taught by Fontenot. One of ordinary skill in the art would have been motivated to make this modification “to enhance the view of the region whereby to facilitate a surgical procedure” (Fontenot: [0016]). In addition, the “transillumination yields improved overall illumination of the surgical site while improving definition of the structures lying between the source and the probe” (Fontenot: [0027]). 

Claims 47-49 are rejected under 35 U.S.C. 103 as being unpatentable over Kleinerman as applied to claim 34 above, and further in view of Aharoni et al. (US 2016/0256101 A1, hereinafter "Aharoni").

Regarding claim 47, Kleinerman discloses: 
A method according to claim 34, as described above. 
Kleinerman is not relied on for teaching: 
	the optical fibre is part of or is co-located with at least one medical instrument, and
the method further comprises determining a location of at least part of the medical instrument based on the determined location of the at least part of the optical fibre.
However, in a similar invention in the same field of endeavor, Aharoni teaches a device and system for imaging veins including a “needle/catheter/optical fiber assembly” (Aharoni: [0026]), and further teaches: 
the optical fibre is part of or is co-located with at least one medical instrument ("needle/catheter/optical fiber assembly" Aharoni: [0026]), and
the method further comprises determining a location of at least part of the medical instrument based on the determined location of the at least part of the optical fibre ("providing an optical image of the location of the needle tip" Aharoni: [0012]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fiber optic sensing system disclosed by Kleinerman, by including the needle/catheter/optical fiber assembly as taught by Aharoni. One of ordinary skill in the art would have been motivated to make this modification because the device is beneficial “for use in the vein-search phase and to a greater benefit in the needle insertion phase, assisting both manual and automated IV needle insertion operations” (Aharoni: [0023]). Furthermore, the “visualization facilitates the accurate guidance of the needle tip towards the selected vein” (Aharoni: [0036]). 

Regarding claim 48, the combination of Kleinerman and Aharoni discloses: 
A method according to claim 47, as described above. 
Kleinerman is not relied on for teaching: 
wherein the medical instrument comprises at least one of an endoscope, a guide wire, a catheter, a catheter delivery system, a scalpel, or an energy source for ablation or modification of tissue.
However, in a similar invention in the same field of endeavor, Aharoni teaches a device and system for imaging veins including a “needle/catheter/optical fiber assembly” (Aharoni: [0026]), and further teaches: 
wherein the medical instrument comprises at least one of an endoscope, a guide wire, a catheter, a catheter delivery system, a scalpel, or an energy source for ablation or modification of tissue ("needle/catheter/optical fiber assembly" Aharoni: [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fiber optic sensing system disclosed by Kleinerman, by including the needle/catheter/optical fiber assembly as taught by Aharoni. One of ordinary skill in the art would have been motivated to make this modification because the device is beneficial “for use in the vein-search phase and to a greater benefit in the needle insertion phase, assisting both manual and automated IV needle insertion operations” (Aharoni: [0023]). Furthermore, the “visualization facilitates the accurate guidance of the needle tip towards the selected vein” (Aharoni: [0036]). 

Regarding claim 49, the combination of Kleinerman and Aharoni discloses: 
A method according to claim 47, as described above. 
Kleinerman is not relied on for teaching: 
the medical instrument is placed inside the human or animal body using an automated procedure, and 
the determining of the location of the medical instrument comprises a verification of the automated procedure.
However, in a similar invention in the same field of endeavor, Aharoni teaches a device and system for imaging veins including a “needle/catheter/optical fiber assembly” (Aharoni: [0026]), and further teaches: 
the medical instrument is placed inside the human or animal body using an automated procedure ("automated intravenous needle insertion devices" Aharoni: [0014]), and 
the determining of the location of the medical instrument comprises a verification of the automated procedure ("verify the automatic aim of the system" Aharoni: [0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fiber optic sensing system disclosed by Kleinerman, by including the needle/catheter/optical fiber assembly as taught by Aharoni. One of ordinary skill in the art would have been motivated to make this modification because the device is beneficial “for use in the vein-search phase and to a greater benefit in the needle insertion phase, assisting both manual and automated IV needle insertion operations” (Aharoni: [0023]). Furthermore, the “visualization facilitates the accurate guidance of the needle tip towards the selected vein” (Aharoni: [0036]). 

Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Kleinerman as applied to claim 36 above, and further in view of Tearney (US 2005/0004453 A1, hereinafter “Tearney”).

Regarding claim 50, Kleinerman discloses: 
A method according to claim 36, as described above. 
Kleinerman is not relied on for teaching: 
	the method further comprising using the signals corresponding to the selected photons to determine a tissue type of at least part of the human or animal tissue.
However, in a similar invention in the same field of endeavor, Tearney teaches an imaging system to obtain images and compare optical properties and patterns to determine different tissue types (Tearney: Abstract) including “an optical fiber inserted in the needle, and a fiber optic imaging system connected to the optical fiber” (Tearney: Abstract), and further teaches: 
the method further comprising using the signals corresponding to the selected photons to determine a tissue type of at least part of the human or animal tissue (“imaging system obtains images and compares the optical properties and patterns to a database of normalized tissue sample images to determine different tissue types” Tearney: Abstract).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fiber optic sensing system disclosed by Kleinerman, by including the apparatus and method for identifying tissue types as taught by Tearney. One of ordinary skill in the art would have been motivated to make this modification because system can "provide the user with accurate feedback of where the probe is and to assist the user in guiding the probe to the target area" (Tearney: [0070]). Furthermore, this system can “provide enhanced detection and analysis of tissue types” (Tearney: [0073]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720. The examiner can normally be reached Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.V.W./Examiner, Art Unit 3793         

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793